Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Specification
The disclosure is objected to because of the following informalities:
On page 1 of the specification, the continuing data is not updated with the current status of each parent application.
On page 61 of the specification, in the second to last line, the reference number “0715” appears to be incorrect and is probably supposed to be ---1015---.  
Appropriate correction or clarification is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: On line 2 of claim 16, the language “configured to reduce astigmatism and coma in the focused image” invokes a Section 112(f) interpretation 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	It should be noted that the language on lines 3-4 of claim 1 “configured to redirect incident light along a deflected optical axis” does not invoke a Section 112(f) interpretation because the function is modified by sufficient structure in the form of a sloped surface to redirect incident light.  Additionally, on line 2 of claim 8, the language “configured to provide a focused image at the fovea” does not invoke a Section 112(f) interpretation because the function is modified by sufficient structure by the language of “a curvature of a posterior surface” from the first line.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The equations set forth in the claim are considered render the claim indefinite because there are no limits for the parameters used such that the variables can vary from minus infinity to positive infinity or from other unclear boundaries.  Additionally, it is not clear what the “radial position of the IOL (x) is meant to convey and what points the measurement is taken.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The intraocular lens as claimed is the intraocular lens described in the abstract and described more fully on column 2, line 66 to column 4, lines 46;
The redirection element as claimed is the region Y;
The slope profile as claimed is the conical surface D
The tailored aspect as claimed is met because it is interpreted to mean that the slope profile is suitable for a patient of an unspecified vision correction need such that an intraocular lens suitable for any patient is sufficient to meet the structure that his language implies.
Alternatively, it is not explicitly clear that the tailored aspect of the slope profile is fully met because Hull does not state that the vision correction device is for a particular patient.  However, Hong, from the same art of endeavor, teaches that it was known to the art to custom make IOL’s for particular patients; see paragraph 37.  Therefore, it is the Examiner’s position that it would have been considered at least clearly obvious to an ordinary artisan to tailor the vision correction intraocular lens of Hull to a particular patient so that the particular patient is more likely to be satisfied with the health care provider and the maker of the lens.
Regarding claim 3, the Applicant is directed to see Example 2 on column 6 of Hull where equations are used to design the lens to the patient’s needs.

Regarding claims 17-18, the portion devoid of the redirection element is that portion outside of the redirection element in Hull.
Claim(s) 2, 4, and 13-15 are rejected under 35 U.S.C. 103 as obvious over Hull in view of Hong.
Regarding claim 2, the claimed equation is considered indefinite and is viewed as encompassing virtually all intraocular lenses due to the variables without limits.  Hong teaches that it was known to utilize equations along with measurements to customize lenses within the same art of endeavor; see paragraphs 30, 31, 34, and 37.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to utilize measurements and equations to design a custom lens for a particular patient so that the particular patient is more likely to be satisfied with the health care provider and the maker of the lens.
Regarding claim 4 and 13, Hull discloses dimensions of 2 mm for the thickness of the redirecting element and 6 mm for the diameter; see Example 2 of Hull.  For this reason, the claimed dimensions are not met by Hull.  However, the Examiner asserts that it would have been considered clearly obvious to an ordinary artisan to scale down the dimensions of the thickness and diameter to the size of an intraocular lens that it typically considerably smaller than glasses.  In addition, the mere scaling of dimensions 

In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

	Regarding claim 14, Hull does not disclose a combination of redirection elements as claimed.  However, Hong teaches that it was known to the same art to utilize multiple correction features as a way to compensate for aspheric and astigmatic aberrations (see paragraph 5).  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to utilize multiple redirection elements as a way to provide better way to compensate for aspheric and astigmatic aberrations as taught by Hong.  
	Regarding claim 15, Hull does not disclose the use of aspheric surfaces on the anterior and posterior surfaces as claimed.  Hong teaches that it was known to the art to utilize aspherical features to compensate for aberrations of particular patients.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to utilize aspheric surfaces on the anterior and posterior surfaces of Hull in order to compensate for aberrations of particular patients.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hull and Hong as applied to claim 7 above, and further in view of Israel (US 6,139,145).  Hull or Hull as modified by Hong fails to clear provide an intraocular lens with a focal point directed to the fovea in addition to another retinal area as claimed.  Israel (see Figures 4-5 and 8-9 and see column 9, lines 43-49) teaches that it was known to the same art of .
 Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hull and Hong as applied to claim 15 above, and further in view of Smitth et al (US 7,025,460; hereafter referred to as Smitth).  Hull as modified by Hong fails to provide a treatment for coma as claimed.  Smitth, within the same art of endeavor, teaches that it was known to utilize features that correct for coma; see the abstract and column 23, lines 47-58.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to correct for coma in the Hull invention so that these higher order aberrations can be corrected, giving an improved result for the patient.  
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Bandhauer et al (US 7,455,404; see Figure 18) and Onufryk (US 5,969,790; see Figure 1 and the abstract) are cited as relevant prior art in that they disclose features within the central area that provide correction with diffractive or prism elements.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774